 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 493 
In the House of Representatives, U. S.,

December 14, 2011
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (H.R. 1540) to authorize appropriations for fiscal year 2012 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes; and providing for proceedings during the period from December 16, 2011, through January 16, 2012. 
 
 
 That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 1540) to authorize appropriations for fiscal year 2012 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion except: (1) one hour of debate; and (2) one motion to recommit if applicable. 
2.It shall be in order at any time through the remainder of the first session of the One Hundred Twelfth Congress for the Speaker to entertain motions that the House suspend the rules, as though under clause 1(c) of rule XV, if the text of the measure proposed in a motion is made available to Members, Delegates, and the Resident Commissioner (including pursuant to clause 3 of rule XXIX) on the calendar day before consideration.
3.On any legislative day of the first session of the One Hundred Twelfth Congress after December 16, 2011—
(a)the Journal of the proceedings of the previous day shall be considered as approved;
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment; and
(c)bills and resolutions introduced during the period addressed by this section shall be numbered, listed in the Congressional Record, and when printed shall bear the date of introduction, but may be referred by the Speaker at a later time.
4.On any legislative day of the second session of the One Hundred Twelfth Congress before January 17, 2012—
(a)the Speaker may dispense with organizational and legislative business;
(b)the Journal of the proceedings of the previous day shall be considered as approved if applicable; and
(c)the Chair at any time may declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
5.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by sections 3 and 4 as though under clause 8(a) of rule I.  
 
Karen L. Haas,Clerk.
